DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
Species I:	FIG. 1; semiconductor device with a first top electrode, and second top electrode, and one bottom electrode with no supporter
Species II:	FIG. 2; semiconductor device with a first top electrode, s second top electrode, and third top electrode, and one bottom electrode with no supporter
Species III:	FIG. 3C; semiconductor device with storage node contact plugs and a capacitor structure; further including a carbon and silicon containing material with a supporter and a plurality of bottom electrodes
Species IV:	FIG. 4I; semiconductor device with storage node contact plugs and a capacitor structure; further including a top electrode having a metal containing electrode, first gap fill material and a second gap fill material with a supporter and a plurality of bottom electrodes
Species V:	FIG. 5; semiconductor device with double supporters formed at different 
levels with a plurality of bottom electrodes having a pillar shape, and one single top electrode
Species VI:	FIG. 6; plurality of spaced apart bottom cylindrical bottom electrodes, and one single top electrode
Species VII:	FIG. 7; plurality of bottom electrodes with a composite shape of a pillar 
		and a cylinder, and one single top electrode

2.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries. 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph.
More specifically, each of the species as identified above require different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 



INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Eugene Lee
February 24, 2021
/EUGENE LEE/
Primary Examiner, Art Unit 2815